Exhibit 10.2

 

[g17931kcimage002.gif]

 

MANAGEMENT AGREEMENT

 

This MANAGEMENT AGREEMENT (this Agreement”) is made and entered into as of
this                    day of                                              ,
2000, by and between CIRCLE LINE SIGHTSEEING YACHTS, INC., c/o New York Cruise
Lines, Inc., Pier 83 West 42nd Street & The Hudson River, New York, New York
10036, hereinafter referred to as “Owner,” and APCOA/STANDARD PARKING, INC., Two
Copley Place, Suite 300, Boston, MA 02116, hereinafter referred to as
“Operator.”

 

W I T N E S S E T H:

 

THAT, WHEREAS, Owner presently controls a parking facility at The Hudson River
and Piers 81 and 83 and has the authority to contract for the management of said
facility;

 

WHEREAS, Operator is an experienced operator and manager of parking facilities;
and

 

WHEREAS, Owner and Operator desire to enter into an agreement whereby Operator
will manage parking of motor vehicles at such facility upon the terms, covenants
and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.                                      PREMISES.  Owner hereby grants to
Operator and Operator hereby accepts the right and obligation of administering,
managing and operating the parking operations with respect to the parking
facility known as the Circle Line Lot, servicing Pier 81 and Pier 83 and located
at West 42nd Street and the Hudson River in the City of New York, State of New
York, hereinafter referred to as the “Premises.”

 

2.                                      TERM.  The term of this Agreement shall
be for three (3) years commencing on                              , 2000 and
expiring on                                     , 2003 (the “Term”).

 

3.                                      OPERATOR’S OBLIGATIONS AND SERVICES. 
Operator hereby covenants and agrees that it will:

 

(a)                                  Operate and direct the operation of the
Premises as a parking facility, and render the usual and customary services
incidental thereto, in a

 

1

--------------------------------------------------------------------------------


 

professional, businesslike and efficient manner, subject only to the limitations
contained in this Agreement, and provide supervision and inspection adequate to
properly manage the Premises.  Owner reserves the right to establish the hours
of operation and parking rates for the Premises.

 

(b)                                 Routinely maintain the parking equipment
provided by Operator (if any) in good operating condition and repair, and also
purchase, on behalf of Owner, with Owner’s prior written approval, equipment and
supplies necessary for the operation of the Premises.

 

(c)                                  Hire, pay and supervise sufficient
experienced and qualified personnel who will render the services required by
this Agreement for the professional, businesslike and efficient operation of the
Premises.  Such employees will be neatly uniformed and courteous to the public. 
All persons so employed shall be employees of Operator and not of Owner, and
shall have no authority to act as the agent of Owner.

 

(d)                                 Promote, advertise and endeavor to increase
the volume, efficiency and quality of the services rendered.

 

(e)                                  Collect from transient users of and monthly
parkers at the Premises parking fees and other charges as directed by Owner.

 

(f)                                    Maintain courteous, businesslike
relations with users of the Premises, whose requests shall be received,
considered and promptly acted upon.

 

(g)                                 Cause the Premises to be maintained in a
clean and orderly manner according to reasonable standards acceptable to Owner,
including routine cleaning, sweeping, power washing, painting, light bulb and
ballast replacement, but Operator shall not be required to make (and shall not
be authorized to make, without Owner’s prior written approval) any structural,
mechanical, electrical or other installations or alterations to the Premises
required by statutes, regulations or other governmental requirements pertaining
to air quality, environmental protection or persons with disabilities, which
matters shall be the sole responsibility of Owner.

 

(h)                                 Promptly notify Owner of any damage,
accident, injury, or in the event of any other matter which, in Operator’s
reasonable judgment, requires Owner’s attention.

 

(i)                                     Advise and cooperate with Owner in the
development and implementation of rules and regulations applicable to the
Premises, and enforce such applicable rules and regulations as Owner shall
adopt.  Advise and consult with Owner with respect to matters of potential
changes to traffic control systems, signage and/or any other matter that may
substantially alter the use and operation of the Premises, the implementation of
any of which shall require Owner’s written consent.

 

2

--------------------------------------------------------------------------------


 

(j)                                     Obtain and maintain the policies of
insurance specified in Section 8 hereof.

 

(k)                                  Maintain the premises, systems and
improvements in good condition and repair including (as applicable) all
directional signs and paint where necessary including affixing striping to
pavement.

 

(l)                                     Prepare and file all necessary returns,
reports and forms required by law in connection with unemployment insurance,
social security taxes, worker’s compensation insurance, disability benefits,
Federal and state income tax withholding and other similar taxes and all other
returns and reports required by any Federal, state or municipal authority (other
than income and property tax returns of the Owner) including but not limited to
all New York State and City Sales, Use and Parking Taxes, collect, remit and  
pay or make all deposits required for such taxes.

 

(m)                               Annually during the term, Operator shall
prepare and deliver to Owner a budget, for Owner’s reasonable approval,
reflecting the Gross Receipts and Operating Expenses (defined in Section 4
hereof) which Operator expects to receive and incur, respectively, during Owners
forthcoming fiscal year (the Budget), it being agreed that if Owner for any
reason does not respond to any proposed Budget within sixty (60) days after
Owners receipt thereof, said Budget shall be deemed approved.  If at any time
during the period covered by an approved Budget it appears to Operator that the
actual total of all Operating Expenses likely to be incurred during said period
will exceed the Budget’s projected total by more than ten percent (10%),
Operator shall promptly so advise Owner, and Owner and Operator shall jointly
discuss what actions, if any, could be taken to minimize the Operating Expenses
without substantially impairing the operation of the Premises.

 

All expenses incurred in connection with performing the above obligations and
services shall be deemed Operating Expenses (defined in Section 4 hereof).

 

In addition to the above services, Operator shall provide certain “amenities”
programs as mutually agreed upon with the prior approval of Owner.  Said
approval shall be at the sole discretion of Owner and the cost of such programs
shall not be an Operating Expense hereunder.

 

4.                                      GROSS RECEIPTS, OPERATING EXPENSES,
REIMBURSABLE COSTS AND NET PROFIT.  Operator shall account for all Gross
Receipts collected by Operator under this Agreement and deposit such receipts in
a federally insured bank account maintained by Operator.

 

“Gross Receipts” shall mean all sums collected by Operator for the parking and
storage of motor  vehicles, or for any other services or amenities offered by
Operator on the Premises  whether on an hourly, daily, weekly, or monthly basis,
less all refunds, discounts and allowances made by Operator to its customers. 
“Net Receipts” are defined as Gross Receipts less any sales,

 

3

--------------------------------------------------------------------------------


 

use, excise, occupancy, gross receipts, parking tax, or any other tax or charge
collected by Operator on behalf of and payable to the tax collector.

 

Owner reserves the right, in its sole discretion, to allow parking at the
Premises without charge or at a reduced rate for special events or employee
parking, or at other times Owner determines.  Accordingly, Gross Receipts shall
not include the value any such free or discounted parking privileges granted by
Owner to its employees, agents, representatives, and invitees.

 

“Operating Expenses” shall mean all expenses related to the operation of the
Premises, including, without limitation, the aggregate of salaries and wages,
payroll taxes, fringe benefits, workers’ compensation insurance, license and
permit fees, uniforms, supplies, pagers, tools, radios, cleaning, costs of
maintenance and repair required of Operator hereunder, telephone charges,
employee recruitment/training, cost of annual audit, banking charges, credit
card system charges, postage and freight, tickets, stationery including report
forms, garagekeeper’s legal and public liability insurance premiums established
by Operator , the first $1,000 of any loss or damage claim (plus attorney’s fees
and court costs to defend Owner and/or Operator in actions brought to recover
damages for such losses) and losses due to theft or robbery.  Such expenses
shall be paid from Net Receipts if sufficient.

 

Operating Expenses shall not include utility charges, costs of maintenance and
Owner’s carrying costs for the Premises, such as depreciation, building
insurance, real estate taxes and assessments, taxes on Owner’s personal
property, debt retirement including mortgage interest, rent and any other
expenses (including compliance with the Americans With Disabilities Act of
1990).  Payment of such expenses and costs are the sole obligation of Owner.

 

“Reimbursable Costs” are any expenses which are not deemed Operating Expenses
and are approved in writing by Owner prior to expenditure.

 

If Owner disputes any Operating Expense or Reimbursable Cost, Owner shall give
Operator written notice specifying the item disputed and the reason therefor. 
In such event, owner shall have the right to withhold any money that represents
a disputed item.  Payment for any Operating Expense or Reimbursable Cost which
is not disputed shall not be withheld.  The parties shall, in good faith,
diligently pursue resolution of any disputed item within thirty (30) days of
said notice.  In the event  that after the thirty (30) day period, the dispute
is not resolved, the Owner and Operator agree to submit this disputed matter for
a non-binding mediation to JAMS, 45 Broadway, New York, New York 10006.  The
Owner and Operator understand that the role of the mediator is not to render a
decision but to assist the parties in reaching a mutually acceptable resolution.

 

The mediator will provide an evaluation of the Owner and Operator’s cases and of
the likely resolution if the dispute is not settled.  The Owner and Operator
agree that the mediator is not acting as an attorney or providing legal advice
on behalf of either of them.  The fees charged by JAMS will be shared and paid
equally by the Owner and Operator.

 

“Net Profit” is the balance remaining after deducting all Operating Expenses and
Reimbursable Costs from Net Receipts.  Net Profit, less deductions for any Net
Profit Advance (defined below), and Operator’s Management Fee, shall be paid to
Owner concurrently with the statement required in Section 9 of this Agreement.

 

4

--------------------------------------------------------------------------------


 

An advance of Net Profit shall be paid to Owner as follows:

 

(a)                                  On or before December 31, 2000 or any
future December 31st during the term of the Agreement, and again on or before
April 1, 2000, or any future April 1st during the term of this Agreement,
Operator shall remit, upon Owner’s written request, to Owner an advance of Net
Profit equal to $100,000.00 for each month.  Thus, the annual advance of Net
Profit shall be equal to $200,000 (“Net Profit Advance”).  Owner shall be
responsible for paying back the Net Profit Advance, plus interest equal to the
prime rate of interest published in The Wall Street Journal plus two (2) points,
according to Subsection (b) below.

 

(b)                                 The annual Net Profit Advance, plus interest
as aforesaid, shall be deducted by Operator from the Premises’ Net Receipts
during the months of April through December of each year.  If, as of January 1
of any year (after the first year), the Net Profit Advance for such year still
shall not have been fully reimbursed because Net Receipts for the months of
April through December were insufficient, then Owner must reimburse the balance
due Operator in accordance with Section 7 herein.

 

5.                                      MANAGEMENT FEE.  As compensation for
Operator’s services hereunder, Owner shall pay Operator, each month, a
management fee based on a tiered percentage of annual Net Receipts, as follows:

 

5% of the first $700,000 of annual Net Receipts; plus

 

6% of annual Net Receipts in excess of $700,000, but less than $1,000,000; plus

 

7% of annual Net Receipts in excess of $1,000,000.

 

In computing the Management Fee, Net Receipts (as defined in Section 4 hereof)
shall not include all (i) sums due and payable and (ii) outstanding accounts
receivable, if any, for the parking of motor vehicles.  The Management Fee may
be deducted by Operator from Net Receipts to the extent such receipts are
sufficient.

 

The term “year” shall mean the twelve (12) consecutive calendar months beginning
with the commencement date of the Initial Term of this Agreement and each
twelve-month period thereafter.

 

6.                                      CONDITION AND USE OF THE PREMISES. 
Owner warrants and represents that, at the commencement of and throughout the
term herein, the Premises (including but not limited to the roof, structural
portions, and interior and exterior of any building which is part of the
Premises) are and shall, at Owner’s expense, be kept in good condition and
repair for use as a parking facility and be constructed and fixtured to comply
with all laws, regulations, ordinances and codes now in effect or which become
effective during the term hereof, including the Americans With Disabilities Act
of 1990.

 

5

--------------------------------------------------------------------------------


 

7.                                      REIMBURSEMENT OF DEFICIT.  In the event
the Net Receipts actually collected by Operator during any year are exceeded by
the total of Operating Expenses, Reimbursable Costs, the Management Fee, and any
reimbursement of Net Profit Advance due Operator pursuant to Section 4 herein,
resulting in a deficit for said year, Owner agrees to pay Operator the amount of
said deficit within thirty (30) days after receipt of Operator’s annual
statement. If payment is not made by Owner to Operator within said thirty-day
period, Operator shall have the right to:  (i) charge interest equal to prime
rate of interest published in The Wall Street Journal plus two (2) points from
the date such payment became due and payable; (ii) offset the amount of the
deficit (plus accrued interest) by deduction thereof from any Net Profit due or
to become due to Owner; and (iii) at its option, terminate this Agreement upon
written notice, without waiving or limiting any of its legal remedies which
Operator may pursue to collect the amount owed.

 

8.                                      OPERATOR’S INSURANCE COVERAGES.

 

(a)                                  Operator shall carry and maintain, as an
Operating Expense, the following insurance coverages:

 

(1)                                  Worker’s Compensation insurance in
compliance with the Worker’s Compensation Act of the State of New York.

 

(2)                                  Employer’s liability insurance on all
employees for the Premises not covered by the Worker’s Compensation Act, for
occupational accidents or disease, for limits of not less than $100,000 for any
one occurrence, or whatever is necessary to satisfy the requirements of the
umbrella liability insurance specified in Subsection (a)(6) below.

 

(3)                                  Garage liability insurance on an occurrence
form basis with limits of not less than $1,000,000 per occurrence with an annual
aggregate limit of $2,000,000 per location.

 

(4)                                  Garage keeper’s legal liability insurance
(if applicable) insuring any and all automobiles that are parked at the Premises
by Operator’s attendants or for which a bailment otherwise is created, with such
limits of liability not less than $1,000,000 per occurrence.

 

(5)                                  Comprehensive crime insurance including
employee theft, premise, transit and depositor’s forgery coverage, with limits
of liability as to any given occurrence of $50,000 for monies and securities
inside and outside the Premises, and $1,000,000 on account of any employee
dishonesty.

 

(6)                                  Umbrella liability insurance, in excess
following form, with an annual aggregate limit of not less than (i) $15,000,000,
with respect to garage liability insurance, and (ii) $15,000,000, with respect
to garagekeeper’s legal liability insurance (if applicable).

 

6

--------------------------------------------------------------------------------


 

(b)                                 The liability policies affording the
coverages described in Subsections (a)(3), (a)(4) and (a)(6) above shall be
endorsed to cover Owner and its employees, agents, directors and officers as
additional insureds.

 

(c)                                  All such insurance shall be with companies
as shall be reasonably satisfactory to Owner, and all such policies shall
provide that they may not be cancelled or adversely altered without at least
thirty-(30) days’ prior written notice to Owner.  Operator shall deliver
satisfactory certificates of insurance to Owner and renewal policies shall be
obtained, and certificates delivered to Owner, at least thirty (30) days prior
to expiration.

 

(d)                                 Owner hereby waives all claims for recovery
from Operator and its employees, agents, directors and officers for personal
injury and/or loss or damage to Owner’s property of the type covered by
insurance actually carried by Owner or which is commonly covered under an
“all-risk” of direct physical loss insurance policy of the type customarily
available in New York, New York, in either case irrespective of applicable
deductibles.

 

9.                                      ACCOUNTING.  Within twenty (20) days
after the end of each calendar month, Operator shall mail to Owner a statement
showing all Gross Receipts, Net Receipts, Operating Expenses, Reimbursable
Costs, the Management Fee and Net Profit for the preceding calendar month. 
Within forty-five (45) days following the last month of the term of this
Agreement, Operator shall mail a like final statement.  An annual statement
setting forth such information for Owner’s fiscal year shall be mailed to Owner
within 45 days after the end of each fiscal year.  Owner’s fiscal year shall be
January 1 to December 31..

 

Operator shall keep complete and accurate accounting reports and records of
Gross Receipts, Net Receipts, Operating Expenses, Reimbursable Costs and Net
Profit relating to the Premises.  Such reports and records shall be kept in
accordance with good accounting practices.  Operator shall permit Owner to
inspect Operator’s accounting reports and records at Operator’s offices during
reasonable business hours and at Owner’s expense.

 

10.                               EQUIPMENT AND IMPROVEMENTS.  Operator may,
with Owner’s written approval, purchase and install equipment or improvements
which the parties agree should be installed as part of the revenue and traffic
control system and operational requirements for the Premises.

 

Title to equipment and improvements so purchased and installed by Operator shall
vest in Owner upon installation.  The total cost thereof (including delivery and
installation costs and

 

7

--------------------------------------------------------------------------------


 

taxes) shall be reimbursed to Operator by Owner within thirty (30) days after
receipt of Operator’s statement showing the description and cost of each item,
or, at the option of Operator, may be deducted by Operator from the Net Profit
otherwise due and payable to Owner.

 

Operator agrees that it will not make or construct any improvements, additions
or alterations to the Premises without the prior written consent of Owner.

 

11.                               OWNER’S OBLIGATIONS.  Owner shall, at its
expense, be responsible only for following:

 

(a)                                  Repair and maintenance of the Premises,
systems and improvements in good condition and repair, including (as
applicable):  heating, air conditioning, ventilating, exhaust, fire protection,
alarm, utility, plumbing (including lavatory facilities), sewage, drainage,
security and lighting systems; paving; fencing; parking booths; landscaping;
windows and doors; plate glass; driveways, sidewalks and curbs (including curb
cuts); sealing and waterproofing; electrical or mechanical equipment, including
traffic control devices used at or in the Premises; and all structural repairs.

 

(b)                                 Alterations, improvements and additions
Owner deems necessary and/or as may be required by the Americans With
Disabilities Act of 1990, and payment of architectural, engineering or
consulting fees with respect thereto.

 

Owner agrees that any contract between Owner and a contractor for work on behalf
of Owner at the Premises shall require (i) the contractor to indemnify, save and
hold Owner and Operator harmless from and against and free and clear of all
claims, suits, actions, and damages which may arise, occur or result from work
performed by said contractor, and (ii) the contractor to name Owner and Operator
as additional insureds on contractor’s policy of insurance and furnish Owner and
Operator with a certificate of insurance evidencing such coverages.

 

12.                               INDEMNIFICATION.  Operator shall indemnify and
hold harmless Owner from all loss or liability whatsoever, on account of any
damage or injury, claims and demands arising out of acts or omissions of the
Operator, its agents or employees, or by failure to keep said parking facility
or equipment in good order and repair, or for such other damage or injury caused
by any acts or events whatsoever including, but not limited to, acts or
omissions of third parties in or about said parking facility.  However, Operator
shall not be liable for damages or injury occasioned by failure of the Owner to
comply with its obligations hereunder or by reason of the negligence of the
Owner, its agents or employees or third parties.  Owner shall indemnify and hold
harmless Operator from all loss or liability whatsoever, on account of any
damage or injury, claims and demands arising out of acts or omissions of the
Owner, its agents or

 

8

--------------------------------------------------------------------------------


 

employees;  or by failure to keep said parking facility or equipment in good
order and repair;  or for such other damage or injury caused by any acts or
events whatsoever including, but not limited to, acts or omissions of third
parties in or about said parking facility.  However, Owner shall not be liable
for damages or injury occasioned by failure of the Operator to comply with its
obligations hereunder or by reason of the negligence of the Operator, its agents
or employees or third parties.  Operator guarantees to and indemnifies Owner for
payment of any liability imposed upon Owner as a result of Operator’s failure to
pay any tax due or to become due to any municipal taxing including but not
limited to any tax, penalty or interest thereon.

 

13.                               OWNER’S INSURANCE.  Owner shall, at its
expense, provide and maintain fire and extended coverage, vandalism and
malicious mischief, and all-risk insurance coverages for buildings, improvements
and any other real or personal property of Owner located on the Premises in an
amount equal to the full replacement cost thereof.

 

14.                               RELEASE AND WAIVER OF SUBROGATION.  In the
event all or any part of the Premises (including any buildings, improvements or
other real or personal property thereon) are damaged or destroyed by fire or
other casualty, the rights or claims of either party or its employees, agents,
successors or assigns against the other with respect to liability for such loss,
destruction or damage resulting therefrom, including loss, destruction or damage
suffered as a result of negligence of either party or their employees or agents,
are hereby released and discharged, and any and all subrogation rights or claims
are hereby waived to the extent of the insurance coverage carried by the parties
hereto.

 

All such insurance policies shall contain a clause or endorsement providing that
the insurance shall not be prejudiced if the insured has waived its rights of
recovery (including subrogation rights) against any person or company prior to
the date of loss, destruction or damage.

 

15.                               LICENSES AND PERMITS.  Operator shall obtain
and maintain all licenses and permits required by an operator of parking
facilities by any governmental body or agency having jurisdiction over
Operator’s operations at the Premises and will abide by the terms of such
licenses and permits.  Any license or permit fees incurred by Operator shall be
deemed an Operating Expense.

 

16.                               LAWS AND ORDINANCES.  Operator shall not use
all or any part of the Premises for any use or purpose which is (i) forbidden by
or in violation of any law of the United States, any state law or any city
ordinance, or (ii) may be dangerous to life, limb or property.

 

9

--------------------------------------------------------------------------------


 

17.                               LOSS OR DAMAGE TO PREMISES.  In case of any
substantial loss of or damage to the Premises as the result of a taking under
the power of eminent domain, or by fire, storm or other casualty, Owner may (i)
repair or restore the Premises at Owner’s expense, or (ii) abandon the operation
and terminate this Agreement by giving at least ten (10) days’ prior written
notice to Operator.  If Owner so terminates, Owner shall not be liable to
Operator for Management Fees arising after the date of taking or casualty;
provided, however, if any portion of the Premises remains suitable for parking
and Operator, with Owner’s prior written approval, continues its operations,
Operator shall be entitled to receive its Management Fees for the period during
which such operations are continued. If Owner repairs and restores the Premises,
no Management Fees shall be due for the period the Premises are unsuitable for
the ordinary conduct of parking business, and Operator shall not be required to
provide services hereunder, but this Agreement shall continue in effect and the
term shall be extended for a period equal to the period needed for repair and
restoration.

 

18.                               RELATIONSHIP OF THE PARTIES.  No partnership
or joint venture between the parties is created by this Agreement, it being
agreed that Operator is an independent contractor.

 

19.                               FORCE MAJEURE.  Neither party shall be in
violation of this Agreement for failure to perform any of its obligations by
reason of strikes, boycotts, labor disputes, embargoes, shortages of materials,
acts of God, acts of the public enemy, acts of public authority, weather
conditions, riots, rebellion, accidents, sabotage or any other circumstances for
which it is not responsible and which are not within its control.  No Management
Fee shall be due to Operator if it suspends operations for any such cause or
event.

 

20.                               GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

21.                               APPROVALS.  Whenever the approval of either
party is required herein, such approval shall not be unreasonably withheld or
delayed except where it is provided herein to be in the sole discretion of the
Owner.

 

22.                               WAIVERS.  No waiver of default by either party
of any term, covenant or condition hereof to be performed or observed by the
other party shall be construed as, or operate as, a waiver of any subsequent
default of the same or any other term, covenant or condition hereof.

 

10

--------------------------------------------------------------------------------


 

23.                               SEVERABILITY.  If any provision hereof is held
to be invalid by a court of competent jurisdiction, such invalidity shall not
affect any other provision hereof, provided such invalidity does not materially
prejudice either party in its rights and obligations contained in the valid
provisions of this Agreement.

 

24.                               TERMINATION.  The Owner may terminate this
Agreement provided the Owner gives thirty (30) days prior written notice to the
Operator.  The Operator may terminate this Agreement provided the Operator gives
ninety (90) days prior written notice to the Owner.

 

25.                               ASSIGNMENT.   Operator shall not assign or
transfer this Agreement or its right, title or interest herein without the prior
written consent of Owner.  The giving of such consent shall be in the sole
discretion of the Owner.  Operator is hereby given the right to assign this
Agreement to an affiliate of Operator or to a corporation substantially all of
the stock of which is owned by Operator and/or to collaterally assign its right,
title and interest herein to a financial institution as security for any present
or future loans to Operator.

 

26.                               NOTICES.  Any notice or communication required
to be given to or served upon either party hereto shall be given or served by
personal service or by express delivery or by mailing the same, postage prepaid,
by United States registered or certified mail, return receipt requested, to the
following addresses:

 

TO OWNER:

 

Circle Line Sightseeing Yachts, Inc.

 

 

c/o New York CruiseLines, Inc.
Attn:  Mark Davidoff, Vice President
Pier 83, West 42nd Street & The Hudson River
New York, NY 10036

 

 

 

with copy to:

 

Graubard Mollen & Miller

(by regular mail)

 

Attn: Kevin B. McGrath, Esq.

600 Third Avenue

 

 

New York, New York 10016

 

 

 

 

 

TO OPERATOR:

 

APCOA/Standard Parking, Inc.

 

 

Attn: Legal Department
900 N. Michigan Avenue, Suite 1600
Chicago, IL  60611

 

 

 

with copy to:

 

APCOA/Standard Parking, Inc.

(by regular mail)

 

Attn:  Richard P. DiPietro, Senior Vice President
Two Copley Place, Suite 300
Boston, MA  02116

 

11

--------------------------------------------------------------------------------


 

Either party may designate a substitute address at any time hereafter by written
notice thereof to the other party.

 

27.                               ENTIRE AGREEMENT.  This Agreement, together
with all exhibits hereto, constitutes the entire agreement between the parties,
and all other representations or statements heretofore made, verbal or written,
are merged herein.  This Agreement may be amended only by written agreement of
the parties.

 

28.                               PARTIES BOUND.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
successors, executors, administrators, legal representatives and permitted
assigns.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

OWNER:

 

OPERATOR:

 

 

 

Circle Line Sightseeing Yachts, Inc.

 

APCOA/Standard Parking, Inc.

 

 

 

By:

 

 

 

By:

 

August J. Ceradini

 

Steven A. Warshauer

President

 

Executive Vice President

 

12

--------------------------------------------------------------------------------


 

FIRST AMENDMENT OF MANAGEMENT AGREEMENT

 

This FIRST AMENDMENT OF MANAGEMENT AGREEMENT (this “Amendment”) is made and
entered into as of this              day of                          2003, by
and between Circle Line Sightseeing Yachts, Inc., hereinafter referred to as
“Owner,” and Standard Parking Corporation, a Delaware corporation formerly known
as APCOA/Standard Parking, Inc., hereinafter referred to as “Operator.”

 

W I T N E S S E T H:

 

THAT, WHEREAS, Owner and Operator are parties to a Management Agreement dated
September 19, 2000 (“Management Agreement”) pursuant to which Operator operates
and manages Owner’s parking facility at the Hudson River and Piers 81 and 83 in
New York, New York (“Premises”); and

 

WHEREAS, Owner and Operator desire to amend the Management Agreement upon the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.                                      RECITALS AND DEFINITIONS.  The above
recitals are incorporated herein.  The terms defined in the Management Agreement
shall have the same meanings ascribed to such terms in the Management Agreement
when used herein, unless expressly defined otherwise herein.

 

2.                                      NET PROFIT ADVANCE.  Operator shall
continue to advance Net Profit to Owner in accordance with Section 4 (a) and (b)
of the Management Agreement, except that for the balance of the term of the
Management Agreement:

 

(a)          The first installment ($100,000) of the total annual Net Profit
Advance of $200,000 shall be due and payable to Owner on the 1st day of
April each year during the remainder of

 

13

--------------------------------------------------------------------------------


 

the term, or if such date shall fall on a day other than a business day, the
first business day thereafter; and

 

(b)         The second installment ($100,000) of the total annual Net Profit
Advance shall be due and payable to Owner on the 31st day of December each year
during the remainder of the term, or if such date shall fall on a day other 
than a business day, the first business day thereafter.

 

3.                                      LOAN TO OWNER.  On or before
June         , 2003, Operator shall loan (“Loan”) to Owner the sum of $300,000
(“Loan Amount”).  Owner shall pay back the Loan Amount, plus interest thereon at
a rate of nine percent (9 %) per annum, to Operator in full by November 1, 2003
(“Due Date”).  Owner may prepay the Loan Amount at any time without penalty.  As
consideration for the Loan, the Management Fee shall be adjusted in accordance
with Section 4 of this Amendment and Owner shall execute and deliver to
Operator, upon execution of this Amendment, a promissory note in the form
attached hereto and made a part hereof as Exhibit “A”.

 

If the Loan Amount, plus interest as aforesaid, is not paid to Operator by the
Due Date, then: (a) Operator may charge interest at the default rate (“Default
Rate”) of twelve percent (12%); (b) Owner shall be in default of the Management
Agreement; (c) the Management Fee set forth in Section 4 of this Amendment shall
remain in effect until such time as the Loan is paid back in full; and (d)
Operator may continue to operate the Premises, notwithstanding any expiration of
the Management Agreement or attempt by Owner to terminate the Agreement, free of
any obligation to remit any Net Profit or Net Profit Advance to Owner, and
retaining all Gross Receipts and deducting the balance of the Loan Amount (plus
interest as aforesaid) from Net Receipts until such time as Operator is paid in
full.  The foregoing remedies shall be in addition to all remedies available at
law or in equity to recover the sum due.

 

If the Loan Amount, plus interest as aforesaid, is not paid to Operator by the
Due Date and Operator retains a collection agency and/or an attorney to pursue
collection of the delinquent amount plus interest at the Default Rate, then all
collection costs, including without limitation, attorney’s fees and court costs,
shall be payable by Owner to Operator.

 

4.                                      MANAGEMENT FEE.  Commencing retroactive
to January 1, 2003 and continuing until such time as the Loan Amount (plus
interest as aforesaid) in paid in full to Operator, the Management Fee payable
to Operator each month shall be based on the following.

 

5% of the first $163,000 of annual Net Receipts; plus

 

12% of all Net Receipts in excess of $163,000.

 

14

--------------------------------------------------------------------------------


 

In the first full month following the date on which the Loan Amount (plus
interest as aforesaid) is paid in full, the Management Fee as originally set
forth in Section 5 of the Management Agreement shall be reinstated and this
Section 4 shall be deemed terminated.  Thus, for example, if the Loan is paid in
full on October 31, 2003, the Management Fee for November 2003 and subsequent
months shall conform to Management Fee originally set forth in Section 5 of the
Management Agreement

 

5.                                      TERMINATION RIGHTS.  All rights to
terminate the Management Agreement shall remain as originally set forth in the
Management Agreement except that, for so long as the Loan remains outstanding,
repayment of the Loan Amount (plus interest as aforesaid) to Operator shall be a
condition precedent to the exercise by Owner of any right of termination of the
Agreement.  In addition, if the Management Agreement should terminate for any
other reason while the Loan is still pending (for example, but without
limitation, because of a condemnation action, or loss or damage to the
Premises), then the Loan Amount (plus interest as aforesaid) shall become due
and payable as of the date of such termination.  If not paid upon termination,
then Operator may pursue any or all of the remedies available under Section 3 of
this Amendment, at law or in equity, and shall be entitled to recovery of its
collection costs and legal fees, all as set forth in said Section 3.

 

6.                                      NO OTHER CHANGES.  Except as expressly
modified herein, the Management Agreement remains in full force and effect upon
its original terms and conditions.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

OWNER:

 

OPERATOR:

 

 

 

 

 

Circle Line Sightseeing Yachts, Inc.

 

Standard Parking Corporation

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Michael K. Wolf

Title:

 

 

Title:

 

Executive Vice President

 

15

--------------------------------------------------------------------------------


 

Exhibit “A”

 

FORM OF PROMISSORY NOTE

 

$300,000

 

Executed at                                      

 

June         , 2003

 

FOR VALUE RECEIVED, CIRCLE LINE SIGHTSEEING YACHTS, INC. (the “Maker”), promises
to pay to the order of STANDARD PARKING CORPORATION, a Delaware corporation
(“Lender”) the principal sum of Three Hundred Thousand Dollars ($300,000.00). 
Said principal sum, plus interest thereon at a rate of nine percent (9%) per
annum, shall be paid to Lender on or before November 1, 2003 (“Due Date”).

 

Failure to pay said sum when due shall entitle the holder(s) of this Promissory
Note to declare the amount immediately due and payable without notice to the
Maker.  Past due payments shall bear interest at the default rate of twelve 
percent (12%) per annum (“Default Rate”).

 

This Note is given to evidence the making of a loan by Standard Parking
Corporation to Maker in connection with a Management Agreement by and between
Standard Parking Corporation and Maker dated September 19, 2000, as amended by
First Amendment of Management Agreement dated                            , 2003
(as so amended, the “Management Agreement”).

 

The Maker waives notice of protest, dishonor, or any other notice otherwise
required to be given to a maker of a Promissory Note, and Maker acknowledges
that this Note is given in connection with a business transaction and not in
connection with any household, consumer, or agricultural transaction.

 

Maker shall have the right to prepay this Note in part or in full at any time,
or to make partial payments from time to time, but no prepayment shall relieve
the Maker from the obligation to make the payment in full of the loan amount,
plus interest as aforesaid, as the same becomes due.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Maker and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any

 

16

--------------------------------------------------------------------------------


 

extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the additional or release
of any other party or persons primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE MAKER HEREUNDER SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF ILLINOIS
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE MAKER AGREES
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE COURTS OF
THE STATE OF ILLINOIS OR ANY FEDERAL COURT SITTING THEREIN AND THE CONSENT TO
THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY
SUCH SUIT BEING MADE UPON THE MAKER BY MAIL AT THE ADDRESS SPECIFIED IN THE
“NOTICES” SECTION OF THE MANAGEMENT AGREEMENT.  THE MAKER HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

The person signing this Promissory Note on behalf of Maker hereby acknowledges
that he is a duly qualified officer of Maker and that all requisite proceedings,
if required by the by-laws and/or other corporate documents of Maker, have been
taken, and said officer has all requisite corporate authority to execute and
deliver this Promissory Note.

 

 

CIRCLE LINE SIGHTSEEING YACHTS, INC.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

17

--------------------------------------------------------------------------------